Citation Nr: 1103635	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  01-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2005, the Board denied the claims noted on the title 
page.  The Veteran appealed.  In December 2006, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion for remand.  In March 2007, the Board remanded the claims 
for further development.


FINDINGS OF FACT

1. The claimed in-service stressor of the U.S.S. Fox being under 
general quarters, and the Veteran being in fear of hostile 
military activity when that ship assisted in vectoring air 
interceptors that ultimately downed enemy MiG fighters on two 
separate occasions is supported by credible supporting evidence 
and is consistent with the places, types, and circumstances of 
his service.

2.  There is competent medical evidence showing that the 
appellant has posttraumatic stress disorder, and the evidence is 
in equipoise as to whether the above verified stressor is related 
to his posttraumatic stress disorder.

3.  The Veteran's assertion that he did not share needles while 
using intravenous drugs in service is not credible.

4.  The preponderance of the most probative and competent 
evidence is against finding a nexus between the Veteran's 
hepatitis C and active service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
posttraumatic stress disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010); 75 Fed. Reg. 39,843 (2009)(to be codified at 38 C.F.R. § 
3.304(f)(3)).

2.  Hepatitis C was not incurred or aggravated while on active 
duty.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for posttraumatic stress 
disorder

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the disorder in accordance 
with 38 C.F.R. § 4.125(a) (2010) (for VA purposes, all mental 
disorder diagnoses must conform to American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  If the evidence establishes that a 
diagnosis of PTSD during service and the claimed stressor is 
related to that service, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
an appellant's service, the claimant's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  If 
the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843 (2010)(to be codified at 38 C.F.R. § 
3.304(f)(3)).

Analysis

In this case, the Veteran contends that his ship, the U.S.S. Fox, 
while serving in Vietnamese waters, was at times under general 
quarters.  He contends that on at least two of these occasions he 
was in fear of hostile military activity when the Fox assisted in 
vectoring air interceptors that ultimately shot down two enemy 
MiG fighters.  The U.S.S. Fox's 1967 command history confirms 
that the ship assisted in vectoring air interceptors that shot 
enemy MiG fighters on October 26, and 30, 1967.  

The claimant received the Vietnam Service Medal for his service 
on the U.S.S. Fox from October 23 thru November 13, 1967.  Thus, 
the stressor is supported by credible supporting evidence and it 
is consistent with the places, types, and circumstances of his 
service.

The revised regulations apply to this case as these actions 
directly involve hostile military action consistent with the 
circumstances of the Veteran's wartime active service in Vietnam.  
The appellant's reports are deemed credible, and these particular 
stressful events he reports are conceded here.

As in-service exposure to a stressor is conceded in this case and 
the medical evidence shows a diagnosis of PTSD, the question is 
whether the current diagnosis of PTSD is related to the conceded 
stressor.  On the one hand, a March 2000 VA examination report 
shows that the examiner related the Veteran's PTSD to a post-
service stressor of witnessing the death of a coworker and an in-
service stressor of a downing of a helicopter.  These events have 
not been independently verified.  Similarly, a February 2008 VA 
examiner diagnosed PTSD, but the claimant did not report the 
stressor involving shooting down two MiG fighters.  On the other 
hand, a March 1998 VA hospitalization report reflects that the 
Veteran reported combat in Vietnam, which presumably includes the 
MiG stressors, and PTSD was diagnosed.  A March 1998 private 
hospitalization report reveals that the appellant reported that 
his ship was under attack twice, which presumably refers to the 
MiG fighters, and PTSD was diagnosed.  Finally, the claimant, who 
has worked as a social worker, has related his PTSD, in part, to 
the downing of the MiGs.  The Veteran, because of his educational 
background, is competent to opine the etiology of his PTSD.  
38 C.F.R. § 3.159; Pond v. West, 12 Vet. App. 341, 345 (1999).  

The Board has weighed the evidence of record and finds that there 
exists an approximate balance of evidence for and against the 
claim.  Simply put, the evidence is equally balanced as to 
whether the PTSD is related to the claimed stressor of being 
under general quarters and being in fear of hostile military 
activity.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, entitlement to service connection for PTSD 
is in order.  The benefit sought on appeal is allowed.

The Board notes that the Veteran reported in an attachment to his 
April 2001 VA Form 9 that he experiences anxiety with panic 
attacks, and that a panic disorder was diagnosed in July 1998, 
which was prior to the filing of his claim of entitlement to 
service connection for PTSD in May 1999.  If a panic disorder is 
found to be a separate and distinct disorder from the now-
service-connected PTSD and the previously-service-connected major 
depressive disorder, the RO should adjudicate a claim of 
entitlement to service connection for a panic disorder.  
Otherwise, the Board will assume that the RO will rate any panic 
attacks as a symptom of the now service connected PTSD and major 
depressive disorder.

Entitlement to service connection for hepatitis C

VCAA
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in August 2001, December 2003, April 2005, and March 
2007 of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was informed in the March 2007 
correspondence how effective dates and disability ratings are 
assigned.  The claim was readjudicated in April 2009. 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained service and 
VA treatment records and, pursuant to the remand, afforded the 
Veteran VA examinations in June 2007 and February 2009.  The 
February 2009 VA examination addressed the Veteran's in-service 
tattoos.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating 
decision had been issued based a statement which was incorrectly 
ascribed to a VA physician.  The purported statement was to the 
effect that persons who were inoculated with a jet injector were 
at risk of having hepatitis C.  The Fast Letter then identified 
"key points" that included the fact that hepatitis C is spread 
primarily by contact with blood and blood products, with the 
highest prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 1992, 
and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for tattoos, 
body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C 
infections can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of hepatitis 
C virus with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the veteran's hepatitis C.

The law provides that the frequent intravenous use of an illicit 
substance constitutes drug abuse and any consequent injury or 
disease, including hepatitis, resulting from that abuse is not 
considered to have occurred in the line of duty, but is 
considered the consequence of willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(3), (d).

Analysis

The medical evidence shows that he has hepatitis C.  The Veteran 
contends that he contacted hepatitis C from the four tattoos he 
got in active service.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to the evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences certain 
symptoms and factual matters of which he has first-hand 
knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency to report symptoms, however, must be distinguished 
from competency to provide a medical opinion, and from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Buchanan, 451 F.3d at 1337 (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds 
that the Veteran's assertion that he did not share needles while 
using intravenous drugs in service is not credible.  The Board 
also finds that the preponderance of the most probative and 
competent evidence is against finding a nexus between the 
Veteran's hepatitis C and active service.  Moreover, there is no 
credible evidence of a continuity of hepatitis symptomatology 
since separation from active duty.

The Board has reviewed all service and VA treatment records, the 
VA examination reports and medical opinions, and the statements 
and testimonies of the Veteran.  The service treatment records 
reflect that on entrance the appellant only had one tattoo and 
that on separation he had five tattoos.  Therefore, he got four 
more tattoos in service.  The service treatment records do not 
show a diagnosis of hepatitis C.  VA treatment records reveal 
that hepatitis C was first diagnosed in 1998.

There are conflicting medical opinions on the etiology of the 
hepatitis C.  The VA physician who examined the Veteran in 
February 2002 opined in a June 2002 addendum to the examination 
report in pertinent part:  

Given his history of [intravenous] drug use and the 
sharing of equipment during military service and also 
after that, and also with the history of multiple 
tattoos, it is most likely that the patient's 
hepatitis C is related to these risk activities, both 
during and after military service.  ...  In conclusion, 
therefore, it is more likely that the patient's 
hepatitis C is related to the IV drug use and the 
sharing of his equipment both during military service 
and thereafter.

The joint motion found that this VA physician did not reconcile 
these two findings and that thus a new opinion was necessary.  
Therefore, the Board gives no probative weight to this opinion.

The VA physician who examined the Veteran in February 2002 
examined him again in February 2009.  The VA examiner noted that 
the appellant had tattoos in service and used intravenous drugs.  
Significantly, in February 2009, the appellant claimed that he 
never shared needles with anybody.  Obviously this statement 
contradicts the statement he provided in 2002.  Based on this 
amended history the VA examiner opined that it was as likely as 
not that the appellant's hepatitis C is due to an infection 
acquired during the tattooing in military service.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 
(1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed 
the proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by a veteran that have been found to be inaccurate or 
that are contradicted by other facts of record.  Kowalski, 19 
Vet. App. at 179.  The Court, however, declared that the Board 
may not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history provided by the 
Veteran, and instead must evaluate the credibility and weight of 
the history upon which the opinion is predicated.  Id.  

Thus, the Board must assess the credibility of the Veteran's 
report that he did not share needles during service while using 
intravenous drugs.  The February 2002 VA examination report 
reveals that the appellant stated that he used injectable cocaine 
and heroin when he was in service and that he shared needles at 
that time.  The VA examiner noted this history of in-service 
needle sharing in the June 2002 addendum to the examination 
report.  Therefore, the claimant has given contradictory 
information about whether he shared needles during service.  As 
such, the Board finds that the Veteran's 2009 assertion in 
support of a claim for monetary benefits that he did not share 
needles while using intravenous drugs in service to not be 
credible.  Hence, the Board gives the medical opinion in the 
February 2009 VA examination no probative weight.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).

The only other competent medical opinion is the one of a June 
2007 VA examiner.  That physician noted that the Veteran had a 
few risk factors like multiple tattoos, intravenous drug abuse, 
and multiple sex partner, all of which he claimed occurred during 
his active service.  That examiner opined that the hepatitis C is 
less likely as not caused by or a result of activities in 
service.  Although that examiner did not specifically address the 
role of the tattoos in particular, given the appellant's lack of 
credibility on the in-service needle sharing, another opinion is 
not necessary.  

The only other evidence linking the hepatitis to service is the 
statements and testimonies of the Veteran.  Hepatitis is a 
disability for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board acknowledges that the appellant had a career as 
a social worker.  Social workers, however, do not have sufficient 
training to render medical opinions on diagnosis and etiology of 
chronic physical diseases such as hepatitis.  Therefore, the 
Veteran's assertion is not competent medical evidence. See Black 
v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in 
probative value even where the statement comes from someone with 
medical training, if the medical issue requires special medical 
knowledge).

As for continuity of symptomatology, the Veteran does not claim 
that he has had observable symptomatology of hepatitis since 
service.  Therefore, the appellant is not alleging continuity of 
symptomatology.  

There is competent evidence that the Veteran has hepatitis; 
however, without competent and credible evidence linking the 
disorder to service, the benefit sought on appeal cannot be 
granted.  The Board notes that since the preponderance of the 
most credible, probative and competent evidence is against 
finding a nexus between the claimant's hepatitis C and active 
service, the Board does not have to address whether the 
appellant's in-service intravenous drug use was willful 
misconduct.

The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


